In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated May 9,1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement *452to judgment as a matter of law. The plaintiff failed to produce evidentiary proof in admissible form sufficient to require a trial of material questions of fact (see, Zuckerman v City of New York, 49 NY2d 557). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.